
	
		II
		110th CONGRESS
		1st Session
		S. 1430
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2007
			Mr. Obama (for himself
			 and Mr. Brownback) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize State and local governments to direct
		  divestiture from, and prevent investment in, companies with investments of
		  $20,000,000 or more in Iran’s energy sector, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Iran Sanctions Enabling
			 Act.
		2.FindingsCongress finds as follows:
			(1)The Convention on the Prevention and
			 Punishment of the Crime of Genocide, done at Paris December 9, 1948 (commonly
			 referred to as the “Genocide Convention”) defines genocide as, among other
			 things, the act of killing members of a national, ethnic, racial, or religious
			 group with the intent to destroy, in whole or in part, the targeted group. In
			 addition, the Genocide Convention also prohibits conspiracy to commit genocide,
			 as well as [d]irect and public incitement to commit
			 genocide.
			(2)133 member states
			 of the United Nations have ratified the Genocide Convention and thereby pledged
			 to prosecute individuals who violate the Genocide Convention’s prohibition on
			 incitement to commit genocide, as well as those individuals who commit genocide
			 directly.
			(3)On October 27,
			 2005, at the World Without Zionism Conference in Tehran, Iran, the President of
			 Iran, Mahmoud Ahmadinejad, called for Israel to be “wiped off the map,”
			 described Israel as “a disgraceful blot [on] the face of the Islamic world,”
			 and declared that “[a]nybody who recognizes Israel will burn in the fire of the
			 Islamic nation’s fury.” President Ahmadinejad has subsequently made similar
			 types of comments.
			(4)On December 23, 2006, the United Nations
			 Security Council unanimously approved Resolution 1737, which bans the supply of
			 nuclear technology and equipment to Iran and freezes the assets of certain
			 organizations and individuals involved in Iran’s nuclear program, until Iran
			 suspends its enrichment of uranium, as verified by the International Atomic
			 Energy Agency.
			(5)Following Iran’s
			 failure to comply with Resolution 1737, on March 24, 2007, the United Nations
			 Security Council unanimously approved Resolution 1747, to tighten sanctions on
			 Iran, imposing a ban on arms sales and expanding the freeze on assets, in
			 response to the country’s uranium-enrichment activities.
			(6)There are now signs of domestic discontent
			 within Iran, and targeted financial and economic measures could produce a
			 change in Iranian policy. According to the Economist Intelligence Unit, the
			 nuclear crisis “is imposing a heavy opportunity cost on Iran’s economic
			 development, slowing down investment in the oil, gas, and petrochemical
			 sectors, as well as in critical infrastructure projects, including
			 electricity”.
			(7)Targeted financial
			 measures represent one of the strongest non-military tools available to
			 convince the Government of Iran that it can no longer afford to engage in
			 dangerous, destabilizing activities such as its nuclear weapons program and its
			 support for terrorism.
			(8)Foreign persons that have invested in
			 Iran's energy sector, despite Iran's support of international terrorism and its
			 nuclear program, have provided additional financial means for Iran’s activities
			 in these areas, and many United States persons have unknowingly invested in
			 those same foreign persons.
			(9)There is an
			 increasing interest by States, local governments, educational institutions, and
			 private institutions to seek to disassociate themselves from companies that
			 directly or indirectly support the Government of Iran’s efforts to achieve a
			 nuclear weapons capability.
			(10)Policy makers and fund managers may find
			 moral, prudential, or reputational reasons to divest assets from persons that
			 accept the business risk of operating in countries that are subject to
			 international economic sanctions or that have business relationships with
			 countries, governments, or entities with which any United States person would
			 be prohibited from dealing because of economic sanctions imposed by the United
			 States.
			3.Transparency in
			 United States capital markets
			(a)List of persons
			 investing in Iran energy sector
				(1)Publication of
			 listNot later than 180 days after the date of the enactment of
			 this Act, and every 180 days thereafter, the Secretary of the Treasury, in
			 consultation with the Secretary of Energy, the Secretary of State, the
			 Securities and Exchange Commission, and the heads of other appropriate Federal
			 departments and agencies, shall publish in the Federal Register a list of
			 persons, whether within or outside of the United States, that, as of the date
			 of the publication, have made an investment of more than $20,000,000 in the
			 energy sector of Iran. The list shall include a description of the investment
			 made by each such person, including the dollar value, intended purpose, and
			 status of the investment, as of the date of the publication of the list.
				(2)Prior notice to
			 personsNot later than 30
			 days before the list is published under paragraph (1), the Secretary of the
			 Treasury shall notify each person that the Secretary intends to include on the
			 list.
				(3)Delay in
			 including persons on the listAfter notifying a person under paragraph
			 (2) that the Secretary intends to include such person on the list, the
			 Secretary may delay including such person on the list for not more than 60 days
			 if the Secretary determines and certifies to Congress that such person has
			 taken specific and effective actions to divest or terminate the investment in
			 the energy sector of Iran that resulted in the notification under paragraph
			 (2).
				(4)Removal of
			 persons from the listThe
			 Secretary of the Treasury may remove a person from the list under paragraph (1)
			 before the next publication of the list if the Secretary, in consultation with,
			 as appropriate, the Secretary of Energy, the Secretary of State, the Securities
			 and Exchange Commission, and the heads of other Federal departments and
			 agencies, determines that the person has divested or terminated the investment
			 in the energy sector of Iran that resulted in the Secretary including such
			 person on the list.
				(b)Publication on
			 websiteThe Secretary of the
			 Treasury shall maintain on the website of the Department of the Treasury the
			 names of the persons on the list published under subsection (a)(1), updating
			 the list as necessary to take into account any person removed from the list
			 under subsection (a)(4).
			(c)DefinitionIn this section, the term
			 investment has the meaning given that term in section 14(9) of the
			 Iran Sanctions Act (50 U.S.C. 1701 note).
			4.Authority of
			 State and local governments to divest assets from certain companies invested in
			 Iran’s energy sector
			(a)Authority to
			 divest
				(1)In
			 generalNotwithstanding any
			 other provision of law, a State or local government may adopt and enforce
			 measures to divest the assets of the State or local government from, or
			 prohibit investment of the assets of the State or local government in, persons
			 that are included on the most recent list published under section 3(a)(1), as
			 modified under section 3(a)(4).
				(2)ApplicabilityThis subsection applies to measures adopted
			 by a State or local government before, on, or after the date of the enactment
			 of this Act.
				(3)DefinitionsIn
			 this subsection:
					(A)Investment of the
			 assets of the State or local governmentThe term investment of the assets of
			 the State or local government includes—
						(i)a commitment or
			 contribution of assets; and
						(ii)a loan or other
			 extension of credit of assets.
						(B)AssetsThe
			 term assets refers to public monies and includes any pension,
			 retirement, annuity, or endowment fund, or similar instrument, that is
			 controlled by a State or local government.
					(b)PreemptionA
			 measure of a State or local government that is authorized by subsection (a) is
			 not preempted by any Federal law or regulation except to the extent that a
			 person is unable to comply with both the measure and the Federal law or
			 regulation.
			5.Safe harbor for
			 changes of investment policies by mutual fundsSection 13 of the Investment Company Act of
			 1940 (15 U.S.C. 80a–13) is amended by adding at the end the following new
			 subsection:
			
				(c)Safe harbor for
				changes in investment policiesNotwithstanding any other provision of
				Federal or State law, no person may bring any civil, criminal, or
				administrative action against any registered investment company or person
				providing services to such registered investment company (including its
				investment adviser), or any employee, officer, or director thereof, based upon
				the investment company divesting from, or avoiding investing in, securities
				issued by companies that are included on the most recent list published under
				section 3(a)(1) of the Iran Sanctions
				Enabling Act, as modified under section 3(a)(4) of that Act. For
				purposes of this subsection the term person shall include the
				Federal government and any State or political subdivision of a
				State.
				.
		6.Safe harbor for
			 changes of investment policies by employee benefit plansSection 502 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1132) is amended by adding at the end
			 the following new subsection:
			
				(n)Divestment of
				assets in fiduciaries investing in IranNo person shall be treated as breaching any
				of the responsibilities, obligations, or duties imposed upon fiduciaries by
				this title, and no action may be brought under this section against any person,
				for divesting plan assets from, or avoiding investing plan assets in, persons
				that are included on the most recent list published under section 3(a)(1) of
				the Iran Sanctions Enabling
				Act, as modified under section 3(a)(4) of such
				Act.
				.
		7.Sense of Congress
			 regarding thrift savings planIt is the sense of the Congress that—
			(1)the Federal Retirement Thrift Investment
			 Board should initiate efforts to provide a terror-free international investment
			 option among the funds of the Thrift Savings Fund that would invest in stocks
			 in which the International Stock Index Investment Fund may invest under section
			 8438(b)(4) of title 5, United States Code, other than the stock of companies
			 that do business in any country the government of which the Secretary of State
			 has determined is a government that has repeatedly provided support for acts of
			 international terrorism, for purposes of section 40 of the Arms Export Control
			 Act (22 U.S.C. 2780), section 620A of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2371), section 6(j) of the Export Administration Act of 1979 (50 U.S.C.
			 App. 2405(j)), as continued in effect pursuant to the International Emergency
			 Economic Powers Act (50 U.S.C. 1701 et seq.), or any other provision of law
			 relating to governments that provide support for acts of international
			 terrorism; and
			(2)the Federal
			 Retirement Thrift Investment Board should initiate efforts similar to those
			 described in paragraph (1) to provide a genocide-free international investment
			 option.
			8.DefinitionsIn this Act:
			(1)IranThe
			 term Iran includes any agency or instrumentality of the Government
			 of Iran.
			(2)Energy
			 sectorThe term energy sector refers to activities
			 to develop petroleum or natural gas resources.
			(3)PersonThe
			 term person means a natural person as well as a corporation,
			 business association, partnership, society, trust, any other nongovernmental
			 entity, organization, or group, and any governmental entity or instrumentality
			 of a government.
			(4)StateThe
			 term State includes the District of Columbia, the Commonwealth of
			 Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of
			 the Northern Mariana Islands.
			(5)State or local
			 governmentThe term State or local government
			 includes—
				(A)any State and any
			 agency or instrumentality thereof;
				(B)any local
			 government within a State, and any agency or instrumentality thereof;
			 and
				(C)any public
			 institution of higher education, as defined in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002).
				9.SunsetThe provisions of this Act shall terminate
			 30 days after the date on which the President has certified to Congress
			 that—
			(1)the Government of
			 Iran has ceased providing support for acts of international terrorism and no
			 longer satisfies the requirements for designation as a state sponsor of
			 terrorism for purposes of section 40 of the Arms Export Control Act (22 U.S.C.
			 2780), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371),
			 section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)),
			 as continued in effect pursuant to the International Emergency Economic Powers
			 Act (50 U.S.C. 1701 et seq.), or any other provision of law relating to
			 governments that provide support for acts of international terrorism;
			(2)the Government of
			 Iran has ceased the pursuit, acquisition, and development of nuclear,
			 biological, and chemical weapons and ballistic missiles and ballistic missile
			 launch technology; and
			(3)the Government of
			 Iran has retracted the statements of the President of Iran, Mahmoud
			 Ahmadinejad, calling for the destruction of Israel.
			
